Case: 19-40161   Document: 00515346037        Page: 1   Date Filed: 03/16/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                    No. 19-40161                   March 16, 2020
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk


             Plaintiff - Appellee

v.

RODOLFO RODRIGUEZ-LEOS,

             Defendant - Appellant




                Appeals from the United States District Court
                     for the Southern District of Texas


Before DENNIS, GRAVES, and WILLETT, Circuit Judges.
JAMES L. DENNIS, Circuit Judge:
      Rodolfo Rodriguez-Leos appeals his sentence for unlawful possession of
ammunition by a person admitted to the United States under a nonimmigrant
visa. Rodriguez-Leos argues that he is entitled to a three-level reduction for
attempt under U.S.S.G. § 2X1.1(b)(1) because when he was arrested, he was
not about to complete all the acts necessary for the separate offense of
exportation of ammunition. We agree and accordingly VACATE Rodriguez-
Leos’s sentence and REMAND for resentencing.
                                         I.
      Rodriguez-Leos pleaded guilty to unlawful possession of ammunition, in
and affecting interstate and foreign commerce, by a person admitted to the
    Case: 19-40161   Document: 00515346037     Page: 2   Date Filed: 03/16/2020



                                No. 19-40161
United States under a nonimmigrant visa. According to the presentence report
(PSR), federal agents conducting surveillance operations at the Academy
Sports and Outdoors store in McAllen, Texas, observed Rodriguez-Leos
purchase a case containing 520 rounds of 7.62 x 39mm caliber Monarch
ammunition and leave the store. A record check of the vehicle driven by
Rodriguez-Leos revealed that he entered the country at the Hidalgo Port of
Entry earlier that same day. Agents followed Rodriguez-Leos after he left
Academy and drove to a residence in McAllen. Rodriguez-Leos got out of his
vehicle with the box of ammunition, walked toward the front of the home out
of sight of the agents, and returned to his vehicle shortly thereafter without
the box. Rodriguez-Leos left, and a surveillance unit followed, while other
agents stayed behind to speak with the homeowner, who consented to a search.
Agents discovered and seized the box of ammunition concealed underneath a
bush near the front entrance of the home.
      The surveillance unit followed Rodriguez-Leos to a used auto parts store
in nearby Hidalgo, Texas. There, the agents made contact with Rodriguez-
Leos and questioned him regarding the ammunition.          After waiving his
Miranda rights, Rodriguez-Leos admitted that he had purchased the
ammunition for an individual named “El Chivo” and had left the ammunition
at the residence in McAllen because he did not want to have the ammunition
in his vehicle. He also acknowledged that he had purchased ammunition for
El Chivo twice during the previous month and received $50 each time. With
respect to the two prior occasions, Rodriguez-Leos told the agents that he met
El Chivo at the port of entry and received money to purchase ammunition, and
Rodriguez-Leos then purchased the ammunition. On the day of or the day after
each purchase, El Chivo called Rodriguez-Leos and instructed him to meet an
unidentified individual who drove a Dodge Caliber at the Whataburger
restaurant in Hidalgo.   Rodriguez-Leos went to Whataburger and gave the
                                      2
    Case: 19-40161      Document: 00515346037     Page: 3    Date Filed: 03/16/2020



                                  No. 19-40161
ammunition to the unknown male.              At some point later, according to
Rodriguez-Leos, he understood that the male would smuggle, or recruit
someone else to smuggle, the ammunition into Mexico.
      The PSR assigned Rodriguez-Leos a base offense level of 14 and a four-
level enhancement because Rodriguez-Leos possessed the ammunition “with
knowledge, intent, or reason to believe that it would be transported out of the
United States,” resulting in an offense level of 18. U.S.S.G. § 2K2.1(b)(6)(A).
However, because Rodriguez-Leos possessed the ammunition in connection
with another offense—namely, the exportation of ammunition without a valid
export license—the PSR applied the cross reference in § 2K2.1(c)(1), which
directs the use of § 2X1.1 if the resulting offense level is greater than previously
determined.    This resulted in a base offense level of 26.        §§ 2M5.2(a)(1),
2X1.1(a).
      The Guidelines state that a three-level reduction under § 2X1.1(b)(1) is
warranted where the defendant attempted but did not complete the
substantive offense “unless the defendant completed all the acts the defendant
believed necessary for successful completion of the substantive offense or the
circumstances demonstrate that the defendant was about to complete all such
acts but for apprehension or interruption by some similar event beyond the
defendant’s control.”    § 2X1.1(b)(1). The PSR stated the decrease was not
warranted because Rodriguez-Leos “completed all the acts necessary and, but
for the apprehension, was able to complete all the acts.”
      Rodriguez-Leos objected in writing to the PSR, arguing primarily that
he did not know that El Chivo was involved in organized crime or that the
ammunition would be smuggled into Mexico. Because he did not know the
ammunition would be used in connection with another felony offense,
Rodriguez-Leos argued, he should not have received a four-level increase under
§ 2K2.1(b)(6), and the cross-reference provision should not have been utilized.
                                         3
    Case: 19-40161     Document: 00515346037     Page: 4   Date Filed: 03/16/2020



                                  No. 19-40161
Rodriguez-Leos also argued that “[t]here is no evidence that [he] attempted
exportation of the ammunition,” and “[i]t can’t be said that [he] completed all
necessary acts under [§] 2X1.1(a).” Finally, Rodriguez-Leos asserted that he
was entitled to a two-level minor role reduction, and an additional two-level
reduction for acceptance of responsibility. § 3B1.2(b) (minor role); § 3E1.1(a)
(acceptance of responsibility).
      At the sentencing hearing, the district court applied a three-level
reduction for acceptance of responsibility; with a new total offense level of 23,
Rodriguez’s guidelines range became 46 to 57 months. The district court then
addressed the evidence as it pertained to Rodriguez’s knowledge that the
ammunition was going to Mexico. After reviewing interview transcripts and
hearing from counsel, the court overruled Rodriguez’s objection, stating it was
“clear” from the transcripts of Rodriguez’s interviews with agents that he knew
the ammunition he possessed was going to be smuggled to Mexico. The district
court did not explicitly address Rodriguez’s objections to (1) the application of
the cross-reference, (2) the minor participant objection; or (3) the three-level
decrease based on Rodriguez-Leos not “complet[ing] all necessary acts under
[§] 2X1.1(a).” The court implicitly overruled these objections, however, by
adopting the PSR with one change concerning acceptance of responsibility.
The court sentenced Rodriguez-Leos within the guidelines range to 50 months
in prison; no term of supervised release was ordered. Rodriguez-Leos timely
filed a notice of appeal.
                                       II.
      In his sole issue on appeal, Rodriguez-Leos asserts that the district court
erred by failing to assign him a three-level reduction for attempt under
§ 2X1.1(b)(1) because there was no evidence that, before his arrest, he
completed or was actually about to complete all the acts that he believed were


                                       4
    Case: 19-40161     Document: 00515346037       Page: 5   Date Filed: 03/16/2020



                                   No. 19-40161
necessary for the successful completion of the substantive exportation-of-
ammunition offense.
                                         A.
      Before we reach the merits, we must determine our standard of review.
We typically review the district court’s interpretation of the Guidelines de novo
and its factual findings for clear error. See United States v. Soto, 819 F.3d 213,
216 (5th Cir. 2016). However, if an appellant raises an objection for the first
time on appeal or raises an objection that is different from the one he raised in
the district court, review is limited to plain error. United States v. Rodriguez,
15 F.3d 408, 414-15 (5th Cir.1994); United States v. Medina-Anicacio, 325 F.3d
638, 643 (5th Cir. 2003).
      “There is no bright-line rule for determining whether a matter was
raised below.” United States v. Soza, 874 F.3d 884, 889 (5th Cir. 2017) (quoting
United States v. Brown, 561 F.3d 420, 435 n.12 (5th Cir. 2009)) (cleaned up).
“If a party wishes to preserve an argument for appeal, the party must press
and not merely intimate the argument during the proceedings before the
district court.” Id. (quoting Dallas Gas Partners v. Prospect Energy Corp., 733
F.3d 148, 157 (5th Cir. 2013)) (alteration omitted). The objection must be
“sufficiently specific to alert the district court to the nature of the alleged error
and to provide an opportunity for correction.” United States v. Neal, 578 F.3d
270, 272 (5th Cir. 2009); see also United States v. Hernandez-Montes, 831 F.3d
284, 290 (5th Cir. 2015) (“Key is whether the objection is specific enough to
allow the court to take evidence and receive argument on the issue.”). “[T]he
objection and argument on appeal need not be identical; the objection need only
‘give the district court the opportunity to address’ the gravamen of the
argument presented on appeal.” United States v. Nesmith, 866 F.3d 677, 679
(5th Cir. 2017) (alteration and internal quotation marks omitted) (quoting
United States v. Garcia-Perez, 779 F.3d 278, 281-82 (5th Cir. 2015), overruled
                                         5
     Case: 19-40161       Document: 00515346037         Page: 6     Date Filed: 03/16/2020



                                       No. 19-40161
on other grounds by United States v. Reyes-Contreras, 910 F.3d 169 (5th Cir.
2018)).
       The Government argues that Rodriguez-Leos’s written objection to the
PSR arguing that “[t]here is no evidence that [he] attempted exportation of the
ammunition,” and “[i]t can’t be said that [he] completed all necessary acts
under [§] 2X1.1(a)” 1 was insufficient to preserve his argument on appeal. We
disagree.




       1Paragraph 21 of the PSR stated, in full:
      In this case, the defendant entered into an agreement with “El Chivo,” an
      individual associated with organized crime, to purchase ammunition in
      exchange for financial compensation with the knowledge that the ammunition
      would be smuggled into Mexico. In the instant case, the defendant purchased
      520 rounds of ammunition used for AK style assault rifles. Additionally, there
      is no record that anyone involved secured a license to export the ammunition
      to Mexico. Thus, the possession of ammunition would have the potential to
      facilitate the felony offense of exportation of ammunition without a required
      validated export license. Based on the defendant’s involvement in the
      attempted exportation of ammunition without a required validated export
      license, the base offense level for the offense is 26, pursuant to U.S.S.G. §
      2M5.2(a)(1). It should be noted that there is no Specific Offense Characteristic
      enhancement under U.S.S.G. § 2M5.2. The resulting offense level pursuant to
      U.S.S.G. § 2M5.2 is 26, which is greater than the above determined offense
      level of 18, pursuant to U.S.S.G. § 2K2.1. Therefore, the resulting offense level
      pursuant to U.S.S.G. § 2X1.1(a), is 26. Pursuant, to U.S.S.G. § 2X1.1(b)(1), a
      decrease is not warranted as the defendant completed all the acts necessary and,
      but for the apprehension, was able to complete all the acts.
(emphasis added). In Rodriguez’s written objections, he stated in section 3 of 7:
      Defendant objects page 7, paragraph 21 in that the agreement had nothing to
      do with the criminal organization or if “EL CHIVO” was involved with said
      criminal organization or associated with said organization. There is no
      evidence that defendant attempted exportation of the ammunition it don’t
      matter if without or with a valid export license. It can’t be said that defendant
      completed all necessary acts under U.S.S.G. 2X1.1 (a). Apprehension or no
      apprehension there is zero evidence to indicate that defendant did it with
      knowledge or intent that the ammunition was going to Mexico. We would have
      to make evidences up to come to that conclusion or make up a theory to support
      a 4 level increase. A base level of 26 is not a warranted and therefore the base
      level should be 14.
(emphasis added).
                                              6
    Case: 19-40161     Document: 00515346037       Page: 7   Date Filed: 03/16/2020



                                   No. 19-40161
      We first note that while Rodriguez-Leos cited the proper section of the
Guidelines—U.S.S.G. § 2X1.1—he cited subsection (a), whereas subsection (b)
is the subsection that is central to his argument. Subsection (b) instructs that
a three-level decrease for attempt applies “unless the defendant completed all
the acts the defendant believed necessary for successful completion of the
substantive offense,” while subsection (a) simply instructs that the base offense
level is determined by reference to the substantive offense. In quoting the
language from § 2X1.1(b) while citing § 2X1.1(a), Rodriguez-Leos addressed the
proper subsection in substance, but not in name.
      We have previously held that an objection was preserved where the
defendant lodged a written objection and “did not specifically cite to the USSG
section which the PSR applied,” but used terminology identical to that used in
the portion of the Guidelines the defendant was challenging. United States v.
Ocana, 204 F.3d 585, 589, 589 n.2 (5th Cir. 2000) (defendant’s written objection
“that the information in the [PSR] is not relevant conduct” sufficiently notified
district court that defendant was objecting to base-level adjustment for her role
in the offense). Similarly, in United States v. Neal, we concluded that an error
was preserved where the defendant stated in writing that he “object[ed] to the
Probation Office’s finding that, pursuant to U.S.S.G. § 4B1.4(A), defendant
should be considered an armed career criminal in that he used or possessed a
firearm or ammunition in connection with a crime of violence or controlled
substance offense as defined in U.S.S.G. § 4B1.2(a).” 578 F.3d at 272. On
appeal, the defendant argued that “simple possession of drugs is not a
‘controlled substance offense’ for purposes of the Guidelines enhancements in
§ 4B1.4(b)(3) & (c)(2),” which he “never specifically alleged” in the district court.
Id. Moreover, the district court construed defendant’s objection as a factual
one, “objecting solely to the proximity of the drugs,” not a legal objection as to
whether the simple possession of drugs was a controlled substance offense as
                                         7
    Case: 19-40161     Document: 00515346037         Page: 8     Date Filed: 03/16/2020



                                   No. 19-40161
defined by the Guidelines. Id. The defendant did not clarify the basis of his
objection after the district court’s initial response. Id. Still, we concluded that
“[w]hile Neal could certainly have been more clear and more persistent in
raising an objection based on the definition of ‘controlled substance offense,’ . .
. his actions were sufficient to preserve error.” Id. at 272-73.
      Here, the application of § 2X1.1(b)(1) turns entirely on whether “the
defendant completed all the acts the defendant believed necessary for
successful     completion   of   the   substantive     offense    or   [whether]    the
circumstances demonstrate” that he was “about to” complete all such acts
before he was apprehended. Therefore, in arguing to the district court that he
did not complete all necessary acts and citing § 2X1.1, Rodriguez-Leos was
arguing to the district court that he was entitled to a three-level reduction. Cf.
Ocana, 204 F.3d at 588-89 (defendant’s written objection “that the information
in the [PSR] is not relevant conduct” sufficiently notified district court that
defendant was objecting to base-level adjustment for her role in the offense).
This argument was “sufficiently specific to alert the district court to the nature
of the alleged error and to provide an opportunity for correction.” Neal, 578
F.3d at 272.
      The Government indicated at oral argument that Rodriguez-Leos could
have pressed this written objection at sentencing. While this is true, such a
lack of persistence is not fatal to Rodriguez-Leos’s argument being preserved,
as “once a party raises an objection in writing, if he subsequently fails to lodge
an oral on-the-record objection, the error is nevertheless preserved for appeal.”
United States v. Medina-Anicacio, 325 F.3d 638, 642 (5th Cir. 2003); see also
Neal, 578 F.3d at 273 (“The central inquiry is the specificity and clarity of the
initial objection, not the defendant’s persistence in seeking relief.”).
      In sum, we conclude that Rodriguez-Leos’s written objection that “[i]t
can’t be said that defendant completed all necessary acts under [§] 2X1.1(a)”
                                          8
    Case: 19-40161     Document: 00515346037       Page: 9   Date Filed: 03/16/2020



                                  No. 19-40161
was “sufficiently specific to alert the district court to the nature of the alleged
error and to provide an opportunity for correction,” Neal, 578 F.3d at 272, and
“‘g[a]ve the district court the opportunity to address’ the gravamen of the
argument presented on appeal,” Nesmith, 866 F.3d at 679 (quoting Garcia-
Perez, 779 F.3d at 281-82). We therefore conclude that Rodriguez’s challenge
was properly preserved.
                                        B.
      Because Rodriguez-Leos properly preserved this argument, we review
the district court’s finding that he was not entitled to the three-level reduction
for clear error.   See Soto, 819 F.3d at 216 (district court’s statement, for
purposes of U.S.S.G. § 2X1.1, “that a defendant had completed all acts believed
necessary for completion of the offense is a factfinding” (alteration omitted)).
To prevail, Rodriguez-Leos must show that the finding is “implausible in light
of the record as a whole.” United States v. Griffith, 522 F.3d 607, 611-12 (5th
Cir. 2008). The standard is “deferential,” and we “will conclude that a finding
of fact is clearly erroneous only if a review of all the evidence leaves us ‘with
the definite and firm conviction that a mistake has been committed.’” United
States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011) (quoting United States
v. Castillo, 430 F.3d 230, 238 (5th Cir. 2005)).
      In the case of an attempt offense, the Guidelines direct that the offense
level should be decreased by three “unless the defendant completed all the acts
the defendant believed necessary for successful completion of the substantive
offense or the circumstances demonstrate that the defendant was about to
complete all such acts but for apprehension or interruption by some similar




                                        9
    Case: 19-40161       Document: 00515346037          Page: 10     Date Filed: 03/16/2020



                                       No. 19-40161
event beyond the defendant’s control.”                  U.S.S.G. § 2X1.1(b)(1). 2         The
background note to § 2X1.1 explains this adjustment:
       In most prosecutions for conspiracies or attempts, the substantive
       offense was substantially completed or was interrupted or
       prevented on the verge of completion by the intercession of law
       enforcement authorities or the victim. In such cases, no reduction
       of the offense level is warranted. Sometimes, however, the arrest
       occurs well before the defendant or any co-conspirator has
       completed the acts necessary for the substantive offense. Under
       such circumstances, a reduction of 3 levels is provided under
       § 2X1.1(b)(1) or (2).
§ 2X1.1, cmt. (backg’d). The issue in this case, therefore, is not whether
Rodriguez-Leos is guilty and will be punished.                  Instead, the question is
whether he is entitled to a reduction for not “substantially complet[ing]” or
being “on the verge of completi[ng]” the offense of exporting ammunition
without a valid license. Id.
       In United States v. Waskom, we explained that determining whether a
reduction under § 2X1.1(b) is warranted “necessarily requires a fact-specific
inquiry” that “resists a precise standard” and, in providing guidance to the
inquiry, set forth four 3 non-exhaustive principles to guide district courts: (1)
“focus[] on the substantive offense and the defendant’s conduct in relation to
that specific offense”; (2) no reduction is required “for a conspirator who has
made substantial progress in his criminal endeavor simply because a



       2 Section 2X1.1(b)(2) contains a provision for conspiracies that parallels the attempt
provision in § 2X1.1(b)(1). The Government argues Rodriguez’s offense conduct is best
described as a conspiracy, not an attempt. In an analogous situation, we noted the “nearly
identical” language in the two subsections of § 2X1.1(b) and stated that we would only address
the attempt subsection (rather than the conspiracy subsection, as urged by Government
counsel at oral argument), because, inter alia, “the difference is immaterial to the outcome in
this case.” Soto, 819 F.3d at 217 n.3. We take the same approach here.
       3 Waskom set forth a fifth consideration, but following an amendment to the

Guidelines, only four considerations remain applicable. United States v. John, 597 F.3d 263,
283 (5th Cir. 2010).
                                             10
   Case: 19-40161    Document: 00515346037      Page: 11   Date Filed: 03/16/2020



                                 No. 19-40161
significant step remains before commission of the substantive offense becomes
inevitable”; (3) a defendant is entitled to the reduction unless “the
circumstances . . . demonstrate that the balance of the significant acts
completed and those remaining tips toward completion of the substantive
offense,” considering the quality, not just the quantity, of the completed and
remaining acts; and (4) “consider the temporal frame of the scheme and the
amount of time the defendant would have needed to finish his plan, had he not
been interrupted” because “[a]s the completion of the offense becomes more
imminent, the reduction will become less appropriate.” 179 F.3d 303, 308-09
(5th Cir. 1999) (citations omitted); see also Soto, 819 F.3d at 217-18 (applying
Waskom considerations to the attempt reduction under § 2X1.1(b)(1)).
      We previously found clear error in a district court’s denying a three-level
reduction under § 2X1.1(b)(1) where “all [the defendant] had done was buy
ammunition and put it in his car” three days prior to his arrest, and there was
no evidence as to when the defendant planned to deliver the ammunition. Soto,
819 F.3d at 215, 218-20. The scheme in Soto was similar to the arrangement
here: There, the defendant, Soto, had purchased the ammunition for someone
named Compadre, Compadre had given him the money to buy the ammunition,
the ammunition was destined for Mexico, and this was the second time Soto
had purchased ammunition for Compadre. Id. at 214-15. Soto was on his way
home from his mother’s house when he was pulled over for a traffic violation
and arrested after the ammunition was found in his vehicle’s trunk. Id. at 215,
219. We held that the district court’s finding that Soto “was on the verge of
delivering the ammunition to [his co-conspirator]” was clearly erroneous
because at the time of his arrest, the defendant was on his way home from his
mother’s house, and the sentencing documents “were silent as to the ‘temporal
frame of the scheme.’” Id. (quoting Waskom, 179 F.3d at 308).


                                       11
    Case: 19-40161       Document: 00515346037          Page: 12     Date Filed: 03/16/2020



                                       No. 19-40161
       Similar to Soto, “all [Rodriguez-Leos] had done was buy ammunition.”
Id. at 220; see also id. at 219 (rejecting government’s contention that
“purchasing the ammunition was the most significant step in exporting the
ammunition and the only remaining step for [the defendant] was to give the
ammunition to [his co-conspirator]”). Moreover, at the time of his arrest,
Rodriguez-Leos was not en route to deliver the ammunition; he was shopping
at an auto parts store. See id. at 214-15, 220 (“No evidence before the district
court supported its finding that Soto was en route to deliver the ammunition
for smuggling to Mexico when he was arrested.”). And unlike Soto, Rodriguez-
Leos did not even have possession of the ammunition at the time of his arrest.
       Further, there is no definitive evidence of a temporal timeframe here.
The evidence based on previous encounters suggests only a possible timeframe.
Rodriguez-Leos admitted to the agents that with his first purchase of
ammunition, he received a call from El Chivo and delivered the ammunition
on the same day he purchased it, 4 and he stated in his acceptance-of-
responsibility letter that he was supposed to receive a phone call from El Chivo
when he got to the Academy store. There was some evidence in the record,
however, that for the second purchase, El Chivo might have called Rodriguez-
Leos the day after he made the purchase. In his interview with agents prior
to his arrest, the agent asked Rodriguez-Leos whether El Chivo was waiting
for him to deliver the ammunition, and Rodriguez-Leos responded, “No no, . . .
sometimes he calls me today, calls me tomorrow,” and later explained that El
Chivo “always takes one or two days to call.” Therefore, the record does not
show with clarity when El Chivo would have called Rodriguez-Leos or when



       4While the Government contends that the “delivery occurred later on that day” with
the second purchase, the record is not so clear. The record indicates only that the delivery to
the Whataburger took place around 7:00 or 8:00 p.m.; it does not indicate that Rodriguez-
Leos purchased the ammunition earlier that day.
                                             12
    Case: 19-40161       Document: 00515346037         Page: 13     Date Filed: 03/16/2020



                                      No. 19-40161
the crime would have been completed had the officers not seized the
ammunition and arrested Rodriguez-Leos.
       Considering the language of the guidelines, the Waskom factors, and our
decision in Soto, we conclude that the district court clearly erred in finding that
Rodriguez-Leos “completed all the acts necessary and, but for the
apprehension, was able to complete all the acts” necessary for completion of
the substantive offense of the exportation of ammunition. See § 2X1.1(b)(1);
Soto, 819 F.3d at 219. Significantly, this is not a case in which the defendant
had actual possession of the ammunition and was on his way to deliver it to
another person. Here, the agents apprehended Rodriguez-Leos “well before
[he] or any co-conspirator ha[d] completed the acts necessary for the
substantive offense,” so that it cannot be said that the offense was “on the verge
of completion.” § 2X1.1, cmt. (backg’d).
       The Waskom factors support our conclusion. First, the completion of the
exportation offense was not “inevitable” but for one remaining significant step.
See Waskom, 179 F.3d at 308 (no reduction required “for a conspirator who has
made substantial progress in his criminal endeavor simply because a
significant step remains before commission of the substantive offense becomes
inevitable”); cf. United States v. Torres-Vazquez, 770 F. App’x 164, 167 (5th Cir.
2019) (finding no clear error in the district court’s declining to apply the
reduction where the defendant had made substantial progress toward
completing the substantive offense of alien smuggling and “the only step
remaining was the actual transportation of the undocumented individuals”). 5




       5 The dissent relies on Torres-Vazquez to support the proposition that Rodriguez is
ineligible for the § 2X1.1(b) reduction. Besides providing only persuasive authority, we find
Torres-Vasquez distinguishable. When Torres-Vasquez was arrested, he had arranged to
pick up the individuals in a hotel parking lot and was in the process of looking for them to
transport them across the border. Here, Rodriguez-Leos was not in the process of retrieving
                                             13
    Case: 19-40161       Document: 00515346037        Page: 14     Date Filed: 03/16/2020



                                      No. 19-40161
As explained in further detail below, several significant steps remained before
commission of the exportation offense became inevitable.
       Second, completion of the exportation offense was not “imminent.” See
Waskom, 179 F.3d at 308 (instructing courts to consider “the amount of time
the defendant would have needed to finish his plan, had he not been
interrupted” and “the reduction will become less appropriate” “[a]s the
completion of the offense becomes more imminent”). Rodriguez-Leos needed a
significant amount of time to finish his plan, given that he had to receive and
answer a call from El Chivo that was expected to come at some point that day
or the next day, drive from Hidalgo to McAllen to recover possession of the
ammunition, and drive back to Hidalgo to deliver the ammunition.
       And finally, in both quantity and quality, the balance of the significant
acts completed and those remaining does not tip toward completion of the
substantive offense.      See Waskom, 179 F.3d at 308 (explaining that “the
circumstances must demonstrate that the balance of the significant acts
completed and those remaining tips toward completion of the substantive
offense” “in order to support a denial of the reduction under § 2X1.1(b)(2)”
(emphasis added)). When Rodriguez-Leos was arrested, only the first two steps
of the scheme had been completed: he had met El Chivo at the port of entry to
collect money to purchase ammunition and had purchased the ammunition.
The completion of Rodriguez-Leos’s portion of the offense was dependent on
several things that had not yet occurred. El Chivo had to call and instruct
Rodriguez-Leos regarding when and where to deliver the ammunition. 6 Even
after securing such instructions, Rodriguez-Leos would have had to decide to



or delivering the ammunition when he was apprehended; instead, he was shopping at a used
auto parts store.
        6 The record does not indicate that Rodriguez-Leos had received a phone call from El

Chivo.
                                            14
    Case: 19-40161       Document: 00515346037          Page: 15     Date Filed: 03/16/2020



                                       No. 19-40161
carry them out: he had to drive from Hidalgo to McAllen, 7 recover possession
of the ammunition, and then, if this delivery was to be similar to the prior two,
drive from McAllen to the Hidalgo Whataburger to deliver the ammunition to
an unidentified individual.         And of course, the final step—delivery of the
ammunition—depended on the unidentified person meeting Rodriguez-Leos at
the Whataburger and receiving the delivery of the ammunition.
       The district court’s finding that Rodriguez-Leos was “about to” complete
or “on the verge of” completing all the acts by him and his co-conspirators
necessary for completion of the exportation offense but for his apprehension,
see § 2X1.1(b)(1), id. cmt. (backg’d), leaves us “with the definite and firm
conviction that a mistake has been committed.” Rodriguez, 630 F.3d at 380
(quoting Castillo, 430 F.3d at 238); see Soto, 819 F.3d at 219-20; Waskom, 179
F.3d at 308-09 (explaining that “the question is only whether [defendants] were
‘about to’” complete all acts they thought necessary to commit the substantive
offense). Rodriguez-Leos was arrested “well before [he] or any [of his] co-
conspirator[s] ha[d] completed the acts necessary for the substantive offense.”
§ 2X1.1, cmt. (backg’d).
       For the foregoing reasons, we VACATE Rodriguez-Leos’s sentence and
REMAND for resentencing.




       7 While the record reveals that these towns neighbor each other, it does not reveal how
far the home in McAllen was from the used auto parts store or the Whataburger.
                                             15
    Case: 19-40161          Document: 00515346037         Page: 16    Date Filed: 03/16/2020



                                         No. 19-40161
DON R. WILLETT, Circuit Judge, dissenting:
       My review of the record does not “leave[] [me] ‘with the definite and firm
conviction that a mistake has been committed’ ” by the district court. 1 So I must
respectfully dissent.
                                         *      *     *
       As a preliminary matter, I disagree with the majority opinion’s
determination that we should review for clear error instead of plain error.2
Rodriguez-Leos’s claim on appeal is that the district court erred in failing to
apply a 3-level reduction to his sentence. But Rodriguez-Leos never argued for
such a reduction before the district court. Sure, “[t]here is no bright-line rule
for determining whether a matter was raised below,” but a party wishing to
preserve an argument for appeal “must press and not merely intimate the
argument during the proceedings before the district court.” 3 For an argument
to be adequately pressed, “[t]he raising party must present the issue so that it
places the opposing party and the court on notice that a new issue is being
raised” and the district court must have an opportunity to rule on it. 4
       Rodriguez-Leos’s objection to Paragraph 21 of the PSR reflects an
objection to the imposition of a base-level increase, not to the omission of a 3-
level decrease. Tellingly, the only language that could be said to have preserved



       1 United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011) (quoting United States
v. Castillo, 430 F.3d 230, 238 (2005)).
       2In addition to demonstrating that the district court’s error was clear or obvious, plain
error review requires Rodriguez-Leos to also demonstrate that the error affected his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, we may then exercise our discretion to remedy the error, but only if the error
“seriously affect[s] the fairness, integrity or public reputation of judicial proceedings.” Id.
(internal quotations omitted).
       3 United States v. Soza, 874 F.3d 884, 889 (5th Cir. 2017) (internal quotations and
alterations omitted).
       4   Id. (internal quotations omitted).
                                                16
    Case: 19-40161          Document: 00515346037       Page: 17     Date Filed: 03/16/2020



                                        No. 19-40161
Rodriguez-Leos’s claim for appeal is the statement that “[i]t can’t be said that
defendant completed all necessary acts under U.S.S.G. 2X1.1(a).” But the
section of the sentencing guidelines that authorizes a sentence reduction is
§ 2X1.1(b)(1), 5 to which Rodriguez-Leos makes no reference.
       The majority opinion concludes that Rodriguez-Leos merely cited the
wrong subsection of U.S.S.G. § 2X1.1, and because he “quot[ed] the language
from § 2X1.1(b) while citing § 2X1.1(a), [he] addressed the proper subsection in
substance, but not in name.” 6 Though we have excused similar blunders in
other cases, 7 the circumstances here do not warrant the same result. The
entirety of Rodriguez-Leos’s objection to Paragraph 21 concerns why the
district court should not impose an enhancement to his sentence—arguing that
§ 2X1.1 should not apply at all. In the context of the objection, Rodriguez-Leos
seems to have been arguing that the court should not impose the enhancement
because he did not actually complete the offense. His objection on appeal is
materially different. He no longer contests that § 2X1.1 should apply; he now
believes that under that section—the one he previously rejected being
applicable—he should receive a 3-level reduction. Because Rodriguez-Leos did
not raise this issue in the district court with sufficient specificity, 8 and
certainly did not press the argument, I would review his claim for plain error.




       5U.S.S.G. § 2X1.1(b)(1) (“If an attempt, decrease by 3 levels, unless the defendant
completed all the acts the defendant believed necessary for successful completion of the
substantive offense or the circumstances demonstrate that the defendant was about to
complete all such acts but for apprehension or interruption by some similar event beyond the
defendant's control.”).
       6   Maj. Op. at 7.
       7 See United States v. Ocana, 204 F.3d 585, 589, 589 n.2 (5th Cir. 2000); United States
v. Neal, 578 F.3d 270, 272 (5th Cir. 2009).
       8   See Neal, 578 F.3d at 272.
                                             17
    Case: 19-40161         Document: 00515346037         Page: 18    Date Filed: 03/16/2020



                                         No. 19-40161
      But even assuming that Rodriguez-Leos did preserve this issue for
appeal, he has not demonstrated clear error on the part of the district court. A
district court’s factual determination is not clearly erroneous, “[u]nless the
factual finding is implausible in light of the record as a whole.” 9 This
“deferential” standard of review prohibits us from overturning a district court
simply because we would have weighed the evidence differently or reached a
different conclusion if we had been sitting as the trier of fact. 10 To the contrary,
we may only find clear error “if a review of all the evidence leaves us with the
definite and firm conviction that a mistake has been committed.” 11
      Here, the majority opinion’s balance of factors demonstrates a “close
call”: two steps completed, three steps remaining; some evidence that the drop-
off would occur the same day, some evidence it would occur the next day;
certain similarities to Soto, key distinctions from Soto. And it is this closeness
that forecloses “the definite and firm conviction” necessary to find clear error
and reverse the district court.
      The parties reference two cases to guide our review: Soto 12 and Torres-
Vazquez. 13 In Soto, we concluded that the district court committed clear error
in failing to provide a 3-level reduction where (1) the defendant had not
delivered the ammunition to his co-conspirator; (2) there was no evidence
regarding the arrangements or plans for making such a delivery; (3) the
ammunition was in the truck at the time of his arrest, but there was no
evidence to contradict his testimony that he was simply driving to his mother’s,



      9   United States v. Griffith, 522 F.3d 607, 612 (5th Cir. 2008) (emphasis added).
      10   Rodriguez, 630 F.3d at 380.
      11   Id. (internal quotation omitted).
      12   United States v. Soto, 819 F.3d 213 (5th Cir. 2016).
      13   United States v. Torres-Vazquez, 770 F. App’x 164 (5th Cir. 2019) (unpublished).
                                               18
    Case: 19-40161           Document: 00515346037        Page: 19     Date Filed: 03/16/2020



                                          No. 19-40161
not heading to a delivery; and (4) even though Soto had made a delivery once
before, there was no evidence of the circumstances of that transaction to
provide information about the likely circumstances of the incomplete
transaction. 14
        In Torres-Vazquez, on the other hand, we concluded that the district
court did not err in finding that the defendant was about to commit the
attempted offense. 15 There, Torres-Vazquez had taken substantial steps
toward transporting undocumented individuals across the border into Texas,
but he had not actually completed the crime. 16 At the time of his arrest, Torres-
Vazquez did not have the individuals in his vehicle; he had made arrangements
to pick them up in a hotel parking lot and was in the process of looking for
them when he encountered border patrol officers. These circumstances, the
panel        concluded,     demonstrated       that    “Torres-Vazquez’s        offense   was
‘interrupted or prevented on the verge of completion by the intercession of law
enforcement authorities.’ ” 17
        This case is not on all fours with either Soto or Torres-Vazquez, again
demonstrating the closeness of the question before us. Certainly, it is tempting
to conclude that the facts are more similar to Soto because our case involves
the same crime, but the circumstances diverge on key points. For instance, in
Soto, the defendant had purchased the ammunition three days prior to his
arrest, and there was no information regarding when delivery would actually
be made. In this case, however, Rodriguez-Leos had purchased the ammunition
that morning and was expecting to make the delivery that same day or evening



        14   Soto, 819 U.S. at 219.
        15   770 F. App’x at 167.
        16   Id.
        17   Torres-Vazquez, 770 F. App’x at 167 (quoting § 2X1.1, cmt. backg’d).
                                                19
    Case: 19-40161            Document: 00515346037     Page: 20     Date Filed: 03/16/2020



                                        No. 19-40161
based on his prior experiences with delivering ammunition to El Chivo. 18
Rodriguez-Leos also knew he would hand off the ammunition in the parking
lot of the Jackson Street Whataburger and that he would likely deliver it to an
individual driving a Dodge Caliber. Unlike in Soto, where the court was
persuaded by the lack of information regarding a potential delivery, Rodriguez-
Leos here had all the information he needed except for the exact time. And he
was expecting a phone call with that detail at any moment. 19
       Despite these glaring distinctions between our case and Soto, specifically
that two of the four factors that persuaded the Soto court favor the opposite
result in our case, the majority opinion finds clear error. To do so, it takes great
strides to count the number of steps remaining, which, in its view, amounts to
three: (1) receive and answer a call from El Chivo; (2) drive from Hidalgo to
McAllen to retrieve the ammunition; and (3) drive from McAllen to the Hidalgo
Whataburger to deliver the ammunition. 20 But the “quantity” of steps
completed or remaining is just one subfactor of the four-factor inquiry set forth
in United States v. Waskom. 21 We are cautioned against giving undue weight


       18 The majority opinion avers that “the record is not so clear” as to whether Rodriguez-
Leos previously delivered the ammunition on the same day or the next day because “[t]he
record only indicates that the [second] delivery to the Whataburger took place around 7:00
or 8:00 p.m.; it does not indicate that Rodriguez-Leos purchased the ammunition earlier that
day.” Maj. Op. at 12 & n.4. Assuming there is ambiguity in the record, the parties’ briefs on
appeal are not so unclear. In its brief, the Government twice stated that Rodriguez-Leos made
his second delivery on the same day that he purchased the ammunition (at 7:00 or 8:00 p.m.
that evening). And Rodriguez-Leos, represented by competent counsel, made no effort to
refute this assertion in his reply brief. I would not be so quick to cry ambiguity where the
defendant himself does not refute the Government’s statement of facts.
       19The majority opinion seems to doubt whether Rodriguez-Leos was expecting the
phone call from El Chivo that day or the next, see Maj. Op. at 12–13, but Rodriguez-Leos
himself seemed confident that El Chivo would ring any minute and, in fact, told the district
court that he had expected to receive the phone call when he got to the Academy to buy
ammunition.
       20   Maj. Op. at 14.
       21 179 F.3d 303, 308–09 (1999) (instructing courts to look at the circumstances,
considering the quality, not just the quantity, of the completed and remaining acts); see also
                                             20
    Case: 19-40161       Document: 00515346037          Page: 21     Date Filed: 03/16/2020



                                       No. 19-40161
to step-counting quantity alone, lest inventive arithmetic yield a preferred
number of “significant steps.” Certainly, Rodriguez-Leos had to retrieve the
ammunition from its hiding spot—a delay of his own creation—before he could
drive it to the Whataburger. He also had to put his key in the ignition and turn
the car on. The number of remaining steps is just one consideration of many,
in part because step-counting is no hard science, yet this is the basket holding
all the majority opinion’s eggs.
       If counting steps is our true guide, then Torres-Vazquez provides a clear
answer here. Torres-Vazquez had completed only two steps (just like
Rodriguez-Leos): he’d made arrangements to pick up undocumented
individuals in a parking lot, and he’d driven to the parking lot. Three steps
remained (just like for Rodriguez-Leos): he needed to find the individuals, load
them into his car, and drive them across the border. But, because the number
of significant steps completed and remaining are in the eye of the counter, we
must consider the circumstances holistically to answer whether a defendant
was “about to” complete the crime in question. In reality, Torres-Vazquez, just
like Rodriguez-Leos, had completed all of the necessary acts except for the
actual drop-off, which Rodriguez-Leos had planned to do that same day but for
the interception of law enforcement. 22 He had the who, the what, and the
where; he was just waiting for the imminent “when.”



United States v. John, 597 F.3d 263, 283 (5th Cir. 2010) (clarifying that only four of the five
Waskom factors remain effective).
       22 The majority opinion claims that Rodriguez-Leos could not have been “about to”
complete his portion of the offense, in part, because “the final step—delivery of the
ammunition—depended on the unidentified person meeting Rodriguez-Leos at the
Whataburger and receiving the delivery of the ammunition.” Maj. Op. 15. Likewise, the
completion of Torres-Vazquez’s crime depended on the undocumented aliens actually
showing up, entering his vehicle, and staying with the plan until they reached the border.
Yet we still found that the district court did not clearly err in declining to reduce Torres-
Vazquez’s sentence because, under the totality of the circumstances, its determination was
plausible.
                                              21
   Case: 19-40161     Document: 00515346037     Page: 22   Date Filed: 03/16/2020



                                 No. 19-40161
      Whether Rodriguez-Leos was “about to” deliver the ammunition to El
Chivo’s men is a close question, but on balance the district court’s conclusion
is plausible. And if the district court’s conclusion is plausible, we cannot
possess the definite and firm conviction necessary to overturn it.
      I respectfully dissent.




                                      22